Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following Final office action is in response to applicant’s claim amendments/Remarks filed on 09/29/2022.
Claim status:
	Amended claims: 1, and 11 
	Pending claims: 1-20
	Note: 35 USC § 103 rejection is [previously] withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
	  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
	Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
	Claim 1 (exemplary) recites a series of steps for settling and converting a transaction when selectively using fiat currency to cryptocurrency or Crypto to fiat.
 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
	receiving, at a payment … system via …, a transaction request between a user … and a merchant …, wherein the transaction request indicates a crypto currency and a first region for … and a fiat currency and a second region for the merchant…system: 
	transcribing the transactio,  the first region for the user … system, and the second region for the merchant … system into a secure record of an intermediate cryptocurrency wallet module of an intermediary system; 
	sending a validation request to a plurality of peer-to-peer … of a validation network for the crypto currency, the validation request including at least a portion of the secure record and node information for a plurality of peer-to-peer … of the validation … to validate the transaction at one or more of the plurality of peer-to-peer … of the validation…;
	receiving validation data for the validation request from the validation …;
	automatically, setting, based on the transaction request via  the intermediate cryptocurrency wallet module, a first ruleset corresponding to the first region, and a second ruleset corresponding to the second region, wherein the first ruleset includes a first region transaction limit and a first region participating bank and the second ruleset includes a second region transaction limit and a second region participating bank;
	in response to the validation data from the validation …, comparing the first ruleset to a set of merchant crypto currency rules from a cryptocurrency wallet module of the user … to first cryptocurrency regulations corresponding to the first region; and
	comparing to the second ruleset from the merchant …  to second cryptocurrency regulations corresponding to the second region;
	in response to all of: 
	1) the one or more of the plurality of peer-to-peer… of the validation … validating the transaction, 
	2) the first ruleset matching the first cryptocurrency regulations corresponding to the first region, 
	3) the second ruleset matching the second cryptocurrency regulations corresponding to the second region, and 
	4) the first region transaction limit and the first region participating bank of the first ruleset matching the second region transaction limit and the second region participating bank of the second ruleset, transferring the settlement amount of the crypto currency from the user … to the intermediate cryptocurrency wallet module; 
	converting the settlement amount of the crypto currency to a settlement amount of the fiat currency; and 
	transferring the settlement amount in fiat currency from the intermediate cryptocurrency wallet module to the merchant …; wherein a value of the settlement amount of the fiat currency and a value of the settlement amount of the cryptocurrency are substantially equal.

	The claimed method/system simply describes series of steps for settling a transaction when selectively using fiat currency or crypto currency.
	These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more computer systems/processors, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more computer systems/processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
	As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
	The analysis above applies to all statutory categories of invention including independent claim 11.  
	Furthermore, the dependent claims 2-10 and 12-20 do not resolve the issues raised in the independent claims. 
	However Claims 2-10 and 12-20 are directed towards wherein the set of user crypto currency rules corresponds to a first region and the set of merchant crypto currency rules corresponds to a second region, wherein, in further response to the first currency being the crypto currency and the second currency being the fiat currency, determining a crypto currency amount for the transaction, wherein the set of user crypto currency rules and the set of merchant crypto currency rules include one or more of a set of Know Your Client (KYC) rules, a set of Anti-Money Laundering (AML) rules, and a set of Combating the Financing of Terrorism (CFT) rules. 
	These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1.  
	Accordingly, dependent claims 2-10 and 12--20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Response to Arguments
	Applicant's arguments filed on 09/29/2022 with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive. 
	Examiner respectfully disagrees with applicant’s assertions and incorporates herein the response to arguments mailed on June 30, 2022.
	Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 

Applicant’s Remarks:
I. Status Of the Application: Noted.
II. 35 USA § 101 Rejection:
A. The Claims are not Directed to a Judicial Exception:
Applicant argued [Remarks pages 9-11] in substance that, “Claims 1-20 are rejected under U.S.C. 101… …
	Even supposing, arguendo, that the previous claims recited a judicial exception, the applicant asserts that the current amended claims recite meaningful limits on practicing the alleged abstract idea, … … …

	Further, the applicant respectfully notes that the standard for an abstract idea to be integrated into a practical application is NOT that the claims must involve additional elements which are unconventional. While Example 42 of the 2019 PEG generally relates to medical record technology, it applies to the present case because it supportsthis assertion

In response: Examiner disagrees:

Under Step-2A-Prong One/Two: A method for settling a transaction when selectively using fiat currency or crypto currency is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing transactions or relationships or interactions between people ). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (receiving at a payment network system…transcribing a transaction…sending a validation request…setting …ruleset …comparing rulesets…converting/transmitting the settlement amount …) As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to relationships or interactions between people…).
Moreover, Applicant’s citation of Ex. 42 is non-persuasive because the claims at issue in Ex. 42 are readily distinguishable over the instant claims. 

Yes. The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, Ex. 42

The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.

B.  Any Claimed Judicial Exception is Integrated into a Practical Application:
Applicant argued [Remarks page 10] in substance that, ” Even if the claims at issue recite a "judicial exception,"…”

In response: Examiner disagrees:
Under Step-2A-Prong Two: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of (receiving at a payment network system…transcribing a transaction…sending a validation request…setting … …comparing rule…converting/transmitting …)  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “receiving …transcribing…sending…setting…ruleset…comparing…converting/transmitting the settlement amount      ”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0023-25]: processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

C. The Claims Involve "Significantly More" than a Judicial Exception:
Applicant argued [Remarks page 11] in substance that, “…The amended claims also involve “significantly more” than the alleged abstract idea by adding a specific limitation other than what is well-understood, routine and conventional in the field. … ….”

In response: Examiner disagrees:
Under Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components (Claims: e.g., computer system/device//processor, GUI, instructions, memory, and storage medium) as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 
	For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
	
	Laiben (US 2018/0276626 A1) discloses Blockchain Systems and Methods.
	Blackley et al (US 2019/0198144 A1) discloses Blockchain Prescription Management System
	Wasserman (US 2018/0268382 A1) discloses Blockchain Digital Currency Systems Methods for use in Enterprise Blockchain Banking.

	KEEN (WO 2019/106659 A1) discloses System, Device, and Method of Protected E-Commerce and E-Financial Transactions.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698